Title: To Thomas Jefferson from Jean Nicolas Démeunier, 30 March 1795
From: DeMeunier, Jean Nicolas
To: Jefferson, Thomas



Monsieur
philadelphie Le 30 Mars 1795.

En arrivant dans vos heureuses contrées, J’eprouve un Vif regret que Monticelo Soit Aussi eloigné des Lieux ou Je retrouve des amis dont Je ne puis encore me Separer. J’aimerois a vous dire de Vive voix Le Tendre et respectueux attachement que vous m’avés inspiré. Ma vie politique, J’ose Le dire, a eté Si pure, et La récompense de mon Zele et de mes Services est Si cruel que Je ne crains pas de compter encore Sur votre estime et Sur votre bienveillance.
Il est rare que Les peuples aient de La reconnoissance des Services publics, et Je n’en demande pas à mes Concitoyens. Pour achever Les revolutions il est assés commun de voir ecraser, Ruiner et Sacrifier Ceux qui y ont eu Le plus de part; La Calomnie S’acharne principalement Sur Les gens de bien; Linstinct Avertit Les intriguans et Les Scelerats  qu’ils doivent poursuivre Surtout Ceux qui Sont honnêtes et qui ont quelques Lumieres: Je n’ai pas attendu La revolution de france pour Savoir tout Cela, et Je ne murmure point de mon Sort. S’il me restoit d’Autres Sacrifices a faire a La Liberté et Au bonheur de mon pays, Je Les ferois avec plaisir. Que Les portes de La france Se rouvrent pour moi, et que Je puisse y rentrer d’une maniere Convenable, Je Suis bien decidé a y porter Le dernier Tribute qui Soit en mon pouvoir, celui d’un Reste de Vie qui n’a eté remplie que de devouement et d’intentions Genereuses. Mais vous voyés, Monsieur, La position de nos affaires, et malgré La moderation des dernieres mesures, il est difficile de croire à La fin prochaine des injustes persecutions. On me rendra Justice après ma mort, Je n’en doute pas; Je Suis convaincu qu’aucun des personnages influens Aujourdhui n’a de moi une mauvaise opinion; mais dans La Situation où ils Se Sont placés que Leur importe Le Sort d’un individu? Le Tems des reparations envers plusieurs d’entre nous n’est pas arrivé; Je pense qu’il ne Sera operé que par d’Autres hommes doués de plus de Courage Sur ces Sortes d’objets, et qu’il pourroit bien Avoir Lieu, Lorsque Je n’en Aurai plus besoin. Je dois donc Calculer Tout Au pis, agir en consequence, et voir ce que Je pourrais faire parmi vous Si Je dois y finir ma destinée. S’il m’avoit eté permis d’apporter des capitaux dans cet exil, quelques fussent mes regrets Sur Les affections que J’ai Laissées dans ma patrie, Je me consolerois de vivre dans un pays que J’ai Tant Aimé, et qui par Sa position, Son Gouvernement et Ses Lois me convient Sous Tous Les Rapports. Mais on ne m’a pas Laissé Cette espêce de bonheur.
Dans cette position, Je ne crains pas de vous importuner, Monsieur, en vous priant de m’éclairer de vos Conseils Sur Le Genre de Travail qui pourroit offrir des Ressources à Celui qu’on a dépouillé de Tout.
J’ai eu L’honneur, Monsieur, de vous écrire d’Angleterre une Lettre ou j’ai pris La Liberté de vous donner de plus Longs details Sur ma vie publique et Sur Les circonstances qui à La fin m’ont obligé a quitter La france. J’apprens ici qu’elle doit vous être parvenue, mais à L’epoque a peu près, ou Je me Suis embarqué pour Les etats unis. Je Les ai Tant cheris, Je me suis occupé Si Longtems Avec vous de Tout Ce qui pouvoit fonder Leur prospérité et Leur Bonheur Sur Les vraies bases de La Liberté que c’est pour moi une bien agreable distraction de voir de près La consideration si Generale et Si meritée qu’on vous porte, et L’heureux effet de Tant d’institutions que nos patriotiques voeux appelloient Si cordialement.
Je Loge ici Avec M. Talleyrand et M. Beaumetz qui vont S’établir à New York au commencement de May et ou je Les Accompagneray. Puis je esperer, Monsieur, que vous prendrés La peine de m’ecrire quelques mots? Vous pourriés Les adresser Union Street No. 16—ou  chez M. Robert Morris. Je Suis Avec Le plus Sincere et Le plus respectueux attachement Monsieur Votre Très humble et Très obeissant Serviteur

J. Démeunier

